Citation Nr: 0424655	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  99-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$10,313.27.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to March 
1968.

The appeal derives from an April 2000 decision by the 
Committee on Waivers and Compromises (COWC) in No. Little 
Rock, Arkansas Department of Veterans Affairs (VA) to reduce 
VA compensation retroactive to January 1, 1984, thereby 
creating an overpayment.

The case was previously before the Board in May 2001, at 
which time it was Remanded to consider waiver of a pension 
debt.  The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal. 

The Board observes that while the veteran's representative, 
in its Informal Hearing Presentation of July 13, 2004, sets 
out claims of entitlement to service connection for post 
traumatic stress disorder (PTSD) and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities as additional issues on 
appeal.  However, those claims were resolved in favor of the 
veteran pursuant to a March 2004 rating.  Accordingly, the 
Board of Veterans' Appeals considers those matters have been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over such claims.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2003).

The claim for entitlement to service connection for residuals 
of a right knee injury will be addressed in a separate 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A debt in the amount of $10,313.27 was properly created.

3.  The veteran failed to promptly report a change in his 
dependents, resulting in an overpayment of pension benefits, 
and affirmatively misrepresented his dependents, which 
constitutes bad faith and lack of good faith in his dealings 
with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West  2002).  However, the VCAA is not applicable to 
cases involving waiver of indebtedness.  Barger v. Principi, 
16 Vet. App. 132 (2002).  Therefore, the Board will proceed 
with consideration of the current appeal.

The veteran had been receiving pension benefits for himself, 
to include additional benefits for a spouse, named Minnie, 
effective from January 1, 1983 as well as additional benefits 
for her sons.  As members of the veteran's household, the 
children were regarded as his stepchildren and additional 
benefits were paid to the veteran until such time they were 
no longer members of his household.  38 C.F.R. § 3.503 (a) 
(6).  Despite that the veteran divorced Minnie in December 
1983, he continued to receive such benefits until the divorce 
came to the VA's attention in 1999.

A reduction of benefits on account of the divorce was 
proposed in March 26, 1999, effective from January 1, 1984.  
On April 25, 2000, a post determination letter was sent, 
removing Minnie and her two sons and creating an overpayment 
in the amount of $10,312.27.  Actual reduction of benefits 
was necessarily delayed because the claims file had been 
transferred to the Board in connection with another appeal.  
In accordance with 38 C.F.R. §§ 3.501 (d), 3.503 (a) (6), 
pension benefits were properly reduced and the overpayment 
was properly created.

The Board notes that the veteran has not seriously challenged 
the validity of the indebtedness; nor does there appear to be 
any further reason to believe that the debt was improperly 
created.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The Board observes that over the years, the veteran has been 
married several times and that he was, or should have been 
familiar, with the necessity of reporting changes in 
dependents.  Over the years, he submitted several changes in 
dependents as detailed in the Statement of the Case issued in 
July 2002.  In fact, the veteran submitted a declaration of 
marital status in December 1982, shortly after his marriage 
to Minnie and only a year before his divorce from her. 

It bears additional emphasis that in January 1991, the 
veteran submitted documents showing Minnie as his spouse and 
that her two stepsons were still his dependents; that 
submission was generated by correspondence that explained 
that additional amounts were being paid to the veteran on 
account of his spouse and children and that he was 
responsible for reporting changes in the number of 
dependents..  In July 1991, the veteran submitted another 
document with essentially the same information.  However, the 
veteran had been divorced from Minnie since December 12, 
1983.  

The Board additionally notes that the veteran remarried again 
in August 1984 to another woman who was never added to his 
award because by the time he notified the VA of his marriage 
to her until April 1999 and he had already been divorced from 
that latter spouse by that time.  It seems that the veteran 
was married to that woman at the time when he misrepresented 
Minnie and her two sons as his dependents.

The Board finds that the appellant failed to inform VA that 
as to a change in dependents.  The Board finds that failure 
represents a misrepresentation of a material fact as the 
appellant submitted several signed statements in which he 
incorrectly reported his dependents.  The appellant knew or 
should have known that correct reporting of dependents was 
the determining factor in calculating his VA pension.

Therefore, the appellant's action in reporting incorrect 
dependents must be viewed as having been undertaken with the 
"intent to seek unfair advantage," as well as with "knowledge 
of the likely consequences," namely that the appellant would 
be paid money to which he was not entitled.  That 
misrepresentation also resulted in a substantial loss to the 
government.  

The Board has particularly relied upon the period of time for 
which the appellant was receiving benefits to which he was 
not entitled, and the fact that he affirmatively 
misrepresented his dependents (not only as to his spouse but 
also with respect to step children), in finding that the 
appellant's actions were more than non-willful or mere 
inadvertence, and thus constitute misrepresentation of a 
material fact.  Therefore, the Board finds that the 
appellant's actions, or his failure to act and report his 
dependents to VA, were undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and resulted in a loss to the government.

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact, or 
bad faith and lack of good faith in his dealings with the 
government, and waiver of recovery of her debt stemming from 
the overpayment of improved pension benefits is precluded by 
law.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2003).  

The veteran's representative has presented argument that 
collection would result in undue hardship and be against the 
principles of equity and good conscience and that the debt 
should be waived.  However, the provisions of 38 U.S.C.A. § 
5302(c) (West 2002), prohibit the waiver of a debt where 
"there exists in connection with the claim for such waiver 
an indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining waiver."  Similarly, 38 C.F.R. § 1.965(b) (2003), 
precludes waiver upon a finding of (1) fraud or 
misrepresentation of a material fact, (2) bad faith, or (3) 
lack of good faith.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



